 MACKIE'S ROOFING & SHEET METAL CO.277Mackie'sRoofing and SheetMetalCo., Inc., andMackie'sRoofing and SheetMetalWorksandLocal Union 141, United Slate, Tile and Compos-itionRoofers,Damp and WaterproofWorkersAssociation.Case 15-CA-5556October 31, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn June 30, 1975, Administrative Law JudgeJennieM. Samca issued the attached Decision inthisproceeding.Thereafter, theGeneral Counselfiled exceptions and a supporting beef.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt her recommended Order as modified herein.Having found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act, wefurther require that it make whole all its unitemployees for any losses they may have sustained byreason of Respondent's failure to honor and applythe terms of the labor agreements, and make suchcontributions on behalf of the unit employees forhealth,welfare,and other benefits as may berequired under the terms of the labor contracts,together with interest as prescribed inIsisPlumbing& Heating Co.,138 NLRB 716 (1962).bargaining agreements, including failure to pay wageincreasesprovided for therein, together with allcontributions for health, welfare, and other benefitsprovided for in said agreements together with interestas prescribed inIsisPlumbing & Heating Co.,138NLRB 716 (1962)."2.Substitute the attached notice for that of theAdministrative Law Judge.iThe Administrative Law Judge found that during the past yearprecedingissuanceof thecomplaint,Respondentperformedservices valuedin excessof $50,000 forcertain agenciesof the UnitedStates governmentWe take judicial notice of the factthat the operationsof the United StatesNavy, the United States Coast Guard,and theVeterans Adnunistration arein commerce and affectcommerce withinthe meaningof Sec 2(6) and (7) oftheAct, and that it wouldeffectuatethe purposes of the Actto assertjunsdiction in this proceeding SrFrancis Pie Shop, Inc,172 NLRB 89, 90(1968)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withLocal Union 141, United Slate, Tile and Compos-itionRoofers,Damp and Waterproof WorkersAssociation by renouncing, rejecting, and refus-ing to abide by the collective-bargaining agree-ment existing between us and the Union and bywithdrawing recognition from the Union as theexclusive bargaining representative of our em-ployees in the following appropriate unit:All commercial and residential roofing andsheet metal workers employed by us in NewOrleans, Louisiana, exclusive of all supervi-sors as defined in the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that RespondentMackie's Roofing and Sheet Metal Co., Inc., andMackie's Roofing and Sheet Metal Works, NewOrleans, Louisiana, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, as so modified.1.Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b)Reimburse its employees in the appropriateunit described above, for any loss of earnings theymay have sustained by reason of Respondent'sfailure to honor and abide by the existing collective-221NLRB No. 51WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize the Union as the exclusivecollective-bargaining representative of our em-ployees in the aforesaid unit and honor theexisting contractual commitments covering theterms and conditions of the employment.WE WILL reimburse our employees in theappropriate unit described above, for any loss ofearnings they may have sustained by reason ofour failure to honor and abide by the existingcollective-bargaining agreements, including wageincreases provided for therein, together with allcontributions for health,welfare,and other 278DECISIONSOF NATIONALLABOR RELATIONS BOARDbenefits provided for in those agreements.MACKIE'S ROOFING ANDSHEET METAL CO., INC.;AND MACKIE'S ROOFINGAND SHEET METALWORKSDECISIONSTATEMENT OF THE CASEJENNIE M. ,SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National LaborRelationsAct, as amended (29 U.S.C. 151,et seq. ),hereinafter referred to as the Act. Based on charges filedon January 3, 1975, as amended on March 7, 1975, acomplaintwas issued on March 11, 1975, presentingallegations thatMackie's Roofing and Sheet Metal Co.,Inc.,andMackie'sRoofing and Sheet Metal Works,hereinafter referred to as the Respondent, committedunfair labor practices within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act. TheRespondent filed an answer denying that it committed theviolations of the Act alleged. Upon due notice, the casewas tried before me at New Orleans, Louisiana, on April22, 1975. Representatives of all parties entered appearancesand had an opportunity to participate in the proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs andargument, I make the following:FINDINGS AND CONCLUSIONSI.JURISDICTIONA.The EmployerIt is alleged in the complaint, and Respondent admits,that at all times material herein until at least December 18,1974,Respondent,Mackie'sRoofing and Sheet MetalWorks, herein calledMackie'sWorks,was the soleproprietorship of James"Mackie with a place of business athis home at 2517 Andry Street, New Orleans, Louisiana,where it was engaged in roofing and sheet metal fabricat-ingwork, and that at all times material herein sinceDecember 18, 1974, Mackie's Roofing and Sheet MetalCo., Inc., hereinafter called Mackie's Co., with a place ofbusiness at 4014 Erato Street, New Orleans, Louisiana, aLouisiana corporation, has been engaged in roofingcontracting and sheet metal fabrication work.It is further alleged in the complaint and denied in theanswer filed by Respondent that since on or aboutDecember 18, 1974, Respondent Mackie's Co., hascontinued to operate the business previously engaged in byRespondentMackie'sWorks, with the same equipment,employees, supervision and ownership as RespondentMackie's Works, and that from on or about December 17,1974, Respondent Mackie's Co., has been, and is now, thealter egoand/or successor of Respondent Mackie's Works,and has operated, and is operating the former business ofRespondent Mackie's Works as a disguised continuance ofRespondent Mackie's Works.James Mackie began business as a roofing contractor inabout 1960, performing primarily residential work. As soleowner of the business, he managed its finances, bid onjobs, wrote any contracts, hired and fired his employees,and otherwise managed the business. His brother, WillieMackie, was his "top man." At first Willie worked for himonly "off and on" but in more recent years he has workedregularly, being paid $300 a week. Willie also had authorityto hire and fire employees and was in charge of jobs.Mackie'sWorks employed three individuals on a regularbasis. These were James Mackie (same name as the owner),a cousin, who has worked for Mackie's Works since 1964;Leon Doherty, a cousin, who has worked for him for aboutthree years; and Glen Collins, also a cousin, who hasworked for Mackie's Works over 3 years. In addition,JamesMackie employed as needed, Major Mackie, abrother,who has worked for him since 1960, ElijahRobinson, a brother-in-law, who has worked for him forabout 4 years, and Olsen Nash, a brother-in-law whoworked for him for an unspecified time.James Mackie testified that Mackie's Works continuedto operate after December 17 and is still in operation buthe is not part of the business anymore. He gave thebusiness to his brother Willie. The transfer took place onDecember 17, as stated in the articles of incorporation ofMackie Co. There was no money transaction involved. Thetransferwas a gift.l The understanding was that- Williewould take over the business and James would always havea job with the. Company. Willie asked him to continue torun the business until Willie became more familiar with it.Willie now runs the business, but before he does anythinghe asks James. James Mackie is paid $300 a week whenMackie'sCo. has the money. James still does theestimating on jobs, and assists in running the business. Heand Willie both work on the roofs.JamesMackie, asMackie'sWorks, owned businessequipment, including one "statebody" truck and two 3/4-ton trucks, two tar machines, and two gravel machines, thelatterused primarily on flat roofs such as those onapartment houses, and other miscellaneous tools. Thisequipment was turned over to Mackie's Co., and is used inthat operation. The trucks which were registered in JamesMackie's name as proprietor of Mackie's Works are still soregistered but James retained possession only of the pickuptruck for transportation and the other trucks are in Willie'spossession.Mackie Co., as 'a corporation, did not issue any stock.The checking account which was in James' name whileoperating under the name of Mackie's Works was changedby adding Willie's name to the account. Either, James orWillie now sign checks on this account for Mackie's Co.James usually writes his own, checks and Willie usuallysigns payroll checks.1JamesMackie testified that he turned the business over to Williebecausethe pressure became too much for him after he signed the unionagreementsand his relatives learned that they could not work on thecommercialjobs; that Mackie's is small and only performed one job at atime,and all the relatives turned against him. He was disturbed and wantedto dissolve the business but his brother Willie asked to take it over so hegave the business to Willie. James admitted that but for the problemscreated for him by the union contracts he would still be operating Mackie'sWorks. MACKIE'S ROOFING & SHEET METAL CO.279The jobs that Mackie's Works had agreed to performwere by oral agreement rather than written commitments.When Mackie's Co. came into existence it performed thosejobs,using thesame employees who had been employed byMackie'sWorks. Mackie's Co. has gone back to rectify anyworkmanship on jobs performed by Mackie's Works. TheMackie's Co. businessstill usesthe same addresses and thesame phone numbersasMackie'sWorks had used;namely, those of James and Willie Mackie. The type ofwork performed is thesame asthat done prior to thetransfer of the business.2JamesMackie did not deny that he held his brother,Willie,out to the Union and to the representative ofRoofing Contractors Association of New Orleans, Inc., anemployer association, as his partner in Mackie's Worksand informed them that he needed Willie's agreement towhateverhe signed.In its answer,and its letter waiving a brief in thisproceeding,Respondentassertsthat on December 18,1974,with the incorporation of Mackie's Co., JamesMackie "dissolved his ownership," and that "JamesMackie,by his act of Incorporating of his business, nolonger hasany incidence of ownership and can not be heldpersonally liable for the acts of the corporation subsequentto December 18th, 1974."To the extent that this argument suggests that Mackie'sWorks and Mackie's Co. are separate and distinctbusinessesand separable for purposes of considering theevents coveredby this proceeding and any responsibilitytherefor, I reject the argument. The totality of the evidenceset forth above clearly demonstrates that Mackie's Worksand Mackie'sCo. are one and thesame businessoperatedby the same individuals, performing the same type workand employing the same individuals. Even the financialaccount remainedthe same with only a name added, andthe two principlemanagersof the business merely switchedroles in somerespects for purposes other than to changethe function or control of the business. On the basis ofthese facts, I find that Mackie's Co. is merely a continua-tion of Mackie's Works, as virtually admitted by JamesMackie,and is merely thealter egoof the latter. The mereincorporation of a business does not create the type ofchange thatwould bring into issue questions of successor-ship or the binding nature of existing contracts.Accordingly, I find thatas itsalterego,Mackie's Co. isthe continuationof Mackie's Worksand isresponsible forall actionstaken by principles of Mackie's Works.3B.Commerce FactsDuring the'past year preceding issuance of the complaintherein,Respondent performed services valued in excess of$50,000 for agencies and institutions of the United StatesGovernment, including United States Navy, United StatesCoastGuard, and Veterans Administration's Hospital,which agencies and institutions are in commerce within themeaning of the National Labor Relations Act.Respondent presented testimony indicating that in thepast year its total revenues were in the area of $150,000 to$160,000 and admitted that in 1974 its contracts with thethreementionedGovernment installations exceeded$50,000.However, Respondent asserts that these are notindicative of the work generally performed by Respondentbutwere in response to a Federal program to assistminority contractors through the Small Business Adnunis-tration. Therefore, Respondent argues, the National LaborRelations Board does not have jurisdiction over Respon-dent. Alternatively, Respondent asserts that because it is afamily operation, it would not effectuate the purposes ofthe Act to assert junsdiction over it.No evidence was presented to indicate either thatRespondent would not in future operations continue totake advantage of every opportunity to perform similarwork, or that the program to assist in obtaining such workwould cease. The Board bases its jurisdiction on commercedata experienced by the Employer on the reasonablepresumption that past experience is indicative of futureoperations.Such projection of commerce data is anestablished part of existing policy and precedent.4 Accord-ingly, I find that Respondent does meet the establishedBoard jurisdictional standards and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.Nor do I find merit in the contention that it will noteffectuate the policies of the Act to assert jurisdiction overRespondent because it employees are primarily relatives ofthe owners. There is a clear distinction between "Papa andMama" operations, where both work in a business for acommon income and an operation which employs cousins,brothers-in-law, and brothers, for hourly wages for timeactuallyworked, as any employee. I find that theRespondent is an employer within the meaning of Section2(2) of the Act.II.THE LABORORGANIZATIONRespondent admits, and I find, that atall times materialherein,Local Union 141, United Slate Tile and Compos-itionRoofers,Damp and Waterproof Workers Associa-tion, hereinafter referredto asthe Union, is and has been alabor organization as defined in Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESRespondent is signatory to two collective-bargainingagreements with the Union both executed on November25, 1974, by James Mackie as owner of Mackie's Works.The contract covering employees on jobs classified ascommercial was that executed by Roofing ContractorsAssociation of New Orleans, Inc., hereinafter referred to asEmployer Association, its members and other roofingcontractors. This agreement was for a 3-year initial periodfrom May 1, 1973, until April 30, 1976, and from year toyear thereafter in the absence of appropriate notice asrequired therein. This agreement also had a wage-reopenerclause requiring notice 60 days before May 1, 1975, andwas open for wage adjustments pursuant to that clause atthe time of the hearing herein. The contract coveringemployees of Respondent on jobs classified as residential2The brothersalso have letterhead forms for J & W, printed for use on"side jobs "3ContrastInternationalOffset Corporation,210 NLRB 854 (1974) SeeJohnson Electric Company, Inc,196 NLRB 637, 639 (1972)4 See,e g.,J Martin Baker, d/b/a Galaxy Theatre,210 NLRB 695 (1974) 280DECISIONSOF NATIONALLABOR RELATIONS BOARDwork was a memorandum agreement, adopting andagreeing tobe bound by all terms and conditions of themaster agreement existingbetween Employer Associationand the Union, referredto asthe ResidentialWorkingAgreement. That master agreement expired by its termsafter appropriate notice on December 31, 1974, and, duringthe relevant period in November and December 1974, wasbeing renegotiated by members of Employer Associationand other employers.Respondent had operated as a nonunion- shop until itsigned the agreements mentioned above. According toJamesMackie, this signing came about when, aftercompleting a job at the Port of Embarkation the last weekof October 1974, he indicatedinterestinobtainingadditional commercial work of this type which had takenover 2 months to complete in contrast to the smallresidentialjobs of which he did four or five a month. Hiscousin, Ogden Nash, who was a union member, told him ofRichardAllen, then businessmanager and financialsecretary of the Union.Mackie contacted Allen andindicated his interest in obtaining further commercialwork. A meeting was arranged by Allen and discussionsproceeded looking toward the execution of the twocontracts .5There is a conflict in the testimony as to whether therewere two or four meetings including the one at which thecontracts were executed, resolution of which is not crucialto -the basicissuesherein.However, for purposes ofcredibility generally, I am inclined to creditMackie'stestimony'that there were two and at most three meetingsover testimony given by Employer Association ExecutiveDirector Edward Volpi's testimony that there were foursuch meetings.Allen at first testified that there were threemeetings.He later changed this to four meetings. BothVolpi and Allen were quite uncertain and indefinite in theirrecollection as to details of what took place at each of thealleged four meetings, and, surprisingly, neither of themhad any diary or other notation indicating dates on whichthey jointly met James Mackie. Further, none of the eventsrelated by those two witnesses were inconsistent with thetestimony of James Mackie as to what transpired betweenthem except for the matter of whether James Mackie hadan opportunity to take the residential agreement home tostudy before he signed it. In this latter respect, Allentestified he could not say for certain that Mackie had takenthe residential agreement home.5According to Allen, he had received a call at the union reporting thatMackie'sWorks, a nonunion roofing-contractor, had a subcontract or wasseeking a subcontract from J. A. Jones, the prime contractor at the Port ofEmbarkation project and that he had unsuccessfully attempted to reachMackie because J.A. Jones had' a contract through the master agreementbetween the New Orleans Chapter of the Associated General Contractors ofAmerica, Inc:, and the Southeast Louisiana Building and ConstructionTrades Council,affiliatedwith the Building and Construction TradesDepartmentof AFL-CIO which prohibited J A. Jones from utilizingnonunion subcontractors He believed Mackie's call was in response to hiscall.6Mackie did not contradict Allen's testimony that he pointed out toMackie the subsidiary clause which provided that no one signatory to thecollective-bargaining agreement with Local 141 may have a nonunionoperation as well as a union operation.Allen testified that he discussed thisclause because Mackie wanted to know whether he could have a nonunionshop so that he could keep his employees who were working for him, andAllen explained that once he signed the contract he could not have aAccording to James Mackie, he met with Allen andVolpi at which time he talked of,his desireto performcommercial contracts and mentioned a particular un-named contractor working at the Port of Embarkationlocation he would like. to do subcontract work for. AlleninformedMackie that he could not obtain such asubcontract unless he was a union roofer because theprimary contractor mentioned had a contract requiringthat he use only union contractors. Mackie asked whetherhe could work the job as a nonunion contractor if he hiredunion mento do the work. Allen said that this could not bedone .6Allen then told Mackie he would like to have aminority businessman in the roofing field under contract.?Allen told Mackie he would never be able to progress bydoing only small jobs and if he really wanted to expand hewould have to get into the commercial field. Allenmentioned some large projects Mackie might have beenable to perform had he been a union contractor. Allen gaveMackie a copy of the commercial collective-bargainingagreement, showed him a list of the contractors who weresignatory thereto, and outlined in general how signing thecontract would benefit Mackie if he entered the commer-cial roofing field. Allen explained some of the provisions ofthe commercial contract and gave it to Mackie to take withhim and read. Mackie noticed that the name of'hisbusiness appeared thereon but without a signature.The same partiesmet againon a date which Mackiebelievedwas about 2 weeks later. At the last, meeting,James Mackie brought his brother, Willie, with him. Allenanswered his questions concerning the commercial agree-ment, and at this meeting Allen and Volpi showed him theresidential agreement .8 There was some discussion of theprovisions of this agreement. Allen suggested that Mackiesign both of the agreements. Allen further explained howthe two contracts, related to one another. Willie mainlylistenedand left for a job before the meeting wasconcluded.Mackie testified that he did not understand whyresidential workers could not go on commercial jobs whenthey got ready; he did understand that the commercialmen could not work in the residential field because it wasnot enough money. He further testified that he got theimpression from the provisions in the contract and fromwhat was said that if he signed both of the agreements hecould go on all jobs, commercial and residential. Mackienonunion shop also.7Mackie is black. The Union had no union contractors signatory to itscontracts who were black. Volpi testified that the Employer Association hadno black members and that he spoke with Mackie, not only about becominga member, but also about becoming one of the employer negotiators inbargaining for the new residential agreement in which meetings were aboutto begin However,he did not firm this up or give Mackie an application formembership in the Employer Association because of subsequent develop-ments which intervened before he had obtained the necessary clearance andapproval for his proposed action.SAllen explained that the reason that only the commercial contract wasbrought to the firstmeeting and discussed was because he understood thatto be the area in which Mackie was interested,and that the residentialagreement was brought to the later meeting because Mackie had raisedquestions regarding his present employees who had been working in theresidential field and who were not eligible under the contract to work incommercial roofing. Volpi claimed it was his suggestion to discuss only onecontract at a time so as not to confuse Mackie. MACKIE'S ROOFING & SHEET METAL CO. -281admitted that he did have-a period of time to read article 6of the residential agreement before signing it,9 and Allendid explain it, -but when Allen finished explaining, Mackieunderstood that if he signed both agreements the men heemployed could,go anywhere but if he only signed one, themen could only work in that one -field. He added thathaving read the contract again, he still does not understandit.10At this meeting Allen did discuss with him thenecessity, of, hiring union people on the commercial jobsfrom the union hall. It was his understanding, however,that if he signed both contracts, the men who were withhim could go back and forth between the residential andcommercial jobs.llMackie testified that he signed thecontract because' he understood it would get him commer-' cialwork and that it Would not affect his employees. Thecontracts were signed- at Volpi's office. He did not get thePort of Embarkation job he was interested in, nor has hereceived any other commercial contract awards.Mackie admitted that Volpi offered assistance. He didnot deny that Volpi stated they would be willing to helphim to the extent that they could and that if he had anyquestions he should call or come in. Volpi also stated thatthe facilities .of the Employer Association were available tohim.Mackie was, shown the .facilities at the EmployerAssociation for assisting member contractors in clearingspecifications and submitting bids on project work, and theother facilities 'for other business purposes.Mackie alsoadmitted that he ' immediately began getting biddingannouncements from the `Employer Association for jobsthat were up for contract and that he was still receiving'these at the time of the hearing. Mackie never attempted tosubmit a bid on any of-these inquiries, nor did he-call Volpifor information or assistance on any bid announcements.James Mackie indicated that he did not know how toread blueprints, architect plans or specifications and howto calculate a bid. Mackie has bid on jobs through theSmall BusinessAdministration (SBA) and had to fill outforms to bid on jobs. These were basic forms that he had toread through, to, apply for those, jobs. The SBA preparedhim to do those jobs and guided him on those jobs, Thecontract he signed was with SBA which in, turn hadcontracts with the.other Government facilities. Mackie alsohad assistance from Amalgamated Building Contractors ofLouisiana, known as ABCO,` at SBA's request. Thosefacilities are,not generally available to him as he is not amember of that organization.12AfterMackie executed the contracts on"November 24,1974, three-or four employees from Mackie's Works cameto the union office and signed union, membership cards.9 Art. VI, sec 62, of the residential contract reads;Employees working in the residential classification hereof shall not beeligible for employment on commercial work, under the CollectiveBargainingAgreement between these parties for a period of three yearsafter'beginning in the residential classification,unless such employeeshave worked on commercial work under the Collective BargainingAgreement between these parties.10According to the testimony of Allen, which is not denied, he explainedtoMackie that under the contracts anyone who worked for Mackie wouldhave to join the Union and Mackie would have to hire union people becausethe employees he had could not work on the commercial work but only onresidentialtypeworkVolpi stated that a contractor signatory to thecommercialcontract coulduse thoseemployees in residential work, but if hewas notalso signatory to the residential contract he would have to pay themthe wage rates fixed in commercial contract.`About a week ad a half later, Allen passed by a furniturestore on Chartres Street and noticed Mackie's Works truckparked there. He knew this was a commercial type job.Allen,spoke with the kettleman and was told that WillieMackie was on the roof. Allen asked that Willie be calleddown to speak with him. He told Willie that he was inviolation of the contract because he was using residentialpeople to do commercial work. Willie'stated he would haveto discuss the matter with his brother. Allen asked thatJamesMackie give . him a call, which he did. Allenexplained the violation,, which was one for which Mackie'sWorks could be subject to a $500 fine., James stated he hadthat job"before he signed the agreements and thatthere wasnot enough money, in the job to hire union men. Allen toldMackie the Union would give him until ,the end of theweek to finish the job or he wouldhave to hire union menfrom the hall. A couple of days later Allen went back andfound Mackie's Works still on the job., Allen told Williethat by the end of the week he would have to hire unionmen from the hall to finish the job._ The five employeesfrom Mackie's who had signed union cards were workingthere. About a week later he went back and discovered thatMackie'smen wereback on thesamejob at the furniturecompany. Allen ,informed them that they were in violationof the contract. Shortly thereafter, the Union received aletter sent to the Employer Association office stating theywere resigning from the association and the Union.Those letters included one from James Mackie advisingthat, he no longer owned Mackie's Works and had noauthority or power, any- longer to keep the agreements.There were also identical letters from -Doherty,MajorMackie, Robinson, and James, Mackie (cousin resigningfrom the Employer Association and the Union. Mackiedenied that he had his employees, withdraw from theUnion. He testified he told them what he was doing andthey chose to withdraw. He admitted that the letters weretyped at his address.13AnalysisIt is alleged in the complaint and the General Counselcontends that Respondent unilaterally withdrew recogni-tion from the Union on December, 17, 1974, and since thatdatehas refused to recognize the Union, and' hasrenounced, rejected, and refused to abide by the collective-bargaining agreements between them; and, that by suchconduct Respondent has engaged in unfair labor practiceswithin themeaningof Section 8(a)(5) and (1) of the Act 1411Allen testified thatMackie asked whether his cousins could go oncommercial jobs because they were key men and he had to have somebodyhe could trust. Allen explained the foremen requirements in thecommercialcontract and that the- employer selected his foremen.He and Volpi agreedthatMackie could have those two go-back and forth-as foremen. Heunderstood Macloe had reference to James and Major Mackie. He did notknow that all of Mackie's employees were relatives.Mackie also askedwhether Wilkie could work on the roof and Allen told him no because Williewas an owner. In the former respect, Volpi stated he did not waive anycontract provision because he had no authority to do so12Mackie testified that his formal education ended with the tenth gradein a school that was not highly rated.13There is no allegation that Respondent violated Sec. 8(a)(1) of the Actby assistingin these withdrawals.14 In his brief,theGeneral Counsel argues that because such actions(Continued) 282DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent -contends that because of the ,failure ofJames Mackie to understand or have explained to him theconsequences of his signing the contracts he is not boundby them. I find no merit in this contention. First of all, theevidence set forth above amply demonstrates that everyeffort, was made to explain in detail the effects of thevarious contract provisions as well as the advantages ofbecominga union roofing contractor, and every offer ofassistancewas advanced to insure a fair opportunity-toobtain commercial contracts. Nor do, I find James Mackiewithout, the capability to comprehend the intent and effectof the various contract clauses or understand what wasbeing said at the several meetings. James Mackie, rather,was' not only meticulously careful to present truthful-testimony as he saw it, but was demonstrably articulate. Iwould suggest that he possesses well above averageintelligence.Thus, I need not consider whether inability tounderstandthe terms of an agreement of this kind wouldvoid the contracts.I' believe James Mackie when he testified that he couldnot stand the pressures put on him by his relatives whenthey discovered that under the contracts they could nolonger' work -'on' every -roofing job Mackie might obtain,15and that he may have considered liquidating the ' businessto eliminatethese problems. But he did not do so. Rather,JamesMackie merely changed the form of the entity,continuing the 'same business in' substantially the sameform and functioning in virtually the same capacity he hadpreviously occupied. It was a scheme to avoid the contract.Respondent's withdrawal of recognition from the Unionand its repudiation of its collective-bargaining contracts, inthese circumstances,- constitute a violation of Section,8(a)(5) and (1) oftheAct.16CONCLUSIONS OF LAW1.Mackie'sRoofing and Sheet Metal Co., Inc.,alteregoof Mackie's Roofing and Sheet Metal Works, is anemployer within the meaningof Section 2(2), engaged incommercewithin the meaning of Section 2(6) and (7) of theAct.2.,-.Local Union 141, United Slate, Tile and Compos-itionRoofers,Damp and Waterproof Workers Associa-tion;is :a labor organization; within the meaning of Section2(5) of the Act.3. -, All commercial and residential roofing and sheetmetalworkers employed by Respondent in New Orleans,Louisiana,exclusive-of all supervisors as defined in theAct, constitutes a unit appropriate for the purposes ofwere taken without the permissionof Employer Association or the Union ata time whensuch withdrawal was not timely, the-Respondent therebyviolated Sec.8(a)(5) and (1) of the Act. It is also alleged in the complaintthat JamesMackie decided to liquidate Mackie's Works and form Mackie'sCo., for the purpose of withdrawing from the union contracts andcontinuing as a nonunionshop, in furtherance of which he gave the physicalassets to hisbrother, and that such conduct violated Sec. 8(a)(l) of the Act Isee noseparate anddistinct,element of interference, restraint, and coercionof the employees in these- acts, even though they may have been with anunlawful intent,apart from their being considered as part of the withdrawalof recognitionand repudiation of the viable, and subsisting contracts. Nordo I find the untimely withdrawal from the Employer Association, so called,an independentviolation ofSec. 8(a)(5), and (I) of the Act. I do find thatRespondentdid not successfully withdraw from themultiemployerbargaining unitand continued to be bound by that contract.collective,bargaining within the meaning of Section 9(b) ofthe. Act.4.-At all times since on or about November 25, 1974,and continuing to date, the Union has been and is now, therepresentative for purposes of collective,bargaining of theemployees in the above appropriate unit by virtue ofSection 9(a) of the Act and a subsisting contract; and is theexclusive representative of all employees in said unit forpurposes of collective bargaining 'with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.5.At all times since on or about November 25, 1974,and continuing to date, Respondent and the Union, havebeen,and continue to be, bound by the, terms andconditionsof collective-bargainingagreementswhich,embody the rates of-pay, wages, hours of employment andother terms and conditions of employment of all, employeesof Respondent in the unit described in paragraph 3, above.6.On or about December 17, 1974, Respondentunilaterallywithdrew recognition from the Union andsince that date has refused to recognize the Union, and hasrenounced, rejected and refused to abide by the collective-bargaining agreements existing between them, therebyviolating Section 8(a)(5) of the Act.7:The aforesaid withdrawal of recognition and rejec-tion of the 'collective-bargainingagreementshas interferedwith, restrained and coerced employees in the exercise ofthe -rights,, guaranteed in Section 7, of the Act, andRespondent has, thereby engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the ,Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffecting commercewithin the : meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found -that Respondent has engaged in and isengaging in' unfairlabor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommend that itbe ordered to cease and desist therefrom and recognize theUnion as the exclusive collective=bargaining representativeof its employees in the aforesaid unit, and honor the saidcontractual commitments covering the terms, and condi-tions of their employment.,Upon the basis of the foregoing and the entire record, Imake the following recommended:1sThiswas not truewith respectto cousinOgden Nashwho was referredtoMackie'sWorks by the Unionduring theperiod thecontracts were ineffect, and apparently was qualified to workon commercialcontracts.16 SeeHelrose Bindery, Inc.,204 NLRB 499, 506 (1973).. Also see R. LSweet Lumber Company,207 NLRB 520 (1973),Edward E. Schultz, d/b/aSchultzPaintingsSDecoratingCo.,202NLRB 111, 115 (1973). Theobligation to bargain is not affected by a change inthe legalform of theemploying entity.,SeeKFC NationalManagementCompany,204 NLRB 630,632 (1973).In view of the fact that the repudiation of the contracts for anunlawfulpurpose took place while boththe commercial and the residentialagreementswere still in effect,I need not determine other issues,insinuatedby the circumstancesencompassing questionsof the scope of severability ofthe contractunits and the timelinessof withdrawal from any multiemployercomnutment arising out of the residentialagreement. MACKIE'S ROOFING & SHEET METAL CO283ORDER 17Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent Mackie's Roofingand Sheet Metal Co., Inc, and Mackie's Roofing andSheetMetalWorks, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively by renouncing,rejecting, and refusing to abide by the collective-bargainingagreements existingbetween them and by withdrawingrecognition from the Umon as the exclusive bargainingrepresentativeof its employees in the following appropriateunit:All commercial and residential roofing and sheet metalworkers employed by Respondent in New Orleans,Louisiana, exclusive of all supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act-(a)Recognize the Union as the exclusive collective-bargaining representative of its employees in the aforesaidunit and honor the existing contractual commitmentscovering the terms and conditions of their employment.(b)Post at its place of business in New Orleans,Louisiana,copiesof the attached noticemarked"Appendix." 18 Copies of said notice, on forms provided bytheRegionalDirector for Region 15, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 15 in writingwithin 20 days of the date of this Order what steps havebeen taken to comply herewith.it In theevent no exceptions are filed as provided by Sec 102 46 of the18 In the event that this Order is enforced by a Judgment of a UnitedRules and Regulationsof the National Labor RelationsBoard, the findings,States Court of Appeals, the wordsin the noticereading "Posted by Orderconclusionsand recommended Order herein shall, as provided in Secof the National LaborRelations Board" shall read "PostedPursuant to a102 48 of theRules and Regulations, be adopted by the Board and becomeJudgment of the United States Court of Appeals Enforcing an Order of theitsfindings,conclusions, and Order, and all objections thereto shall beNational LaborRelations Board "deemedwaived for all purposes